       Case 2:16-cv-02296-DDC-JPO Document 181 Filed 01/06/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

FLOYD S. BLEDSOE,

                                       Plaintiff,

v.                                                      Case No. 16-cv-2296-DDC


JEFFERSON COUNTY, KANSAS, et al.,

         Defendants.

                    ORDER VACATING SCHEDULING CONFERENCE

         On November 19, 2020, the undersigned U.S. Magistrate Judge, James P. O’Hara,

entered an order setting this case for a scheduling conference to occur on February 17, 2021

(ECF No. 160). About a month later, the so-called Jefferson County Defendants filed an

interlocutory appeal of U.S. District Judge Daniel D. Crabtree’s order denying their motion

to dismiss (ECF No. 168) and more recently three groups of defendants have filed motions

to stay discovery and pretrial proceedings pending resolution of that appeal (ECF Nos. 172,

174, & 175). And just yesterday, plaintiff filed a motion asking Judge Crabtree to certify

the Jefferson County Defendants appeal as frivolous (ECF No. 179).

         There is obviously a practical inter-relationship among the three motions to stay

(which will be decided by the undersigned magistrate judge) and the motion to certify the

appeal as frivolous (which will be decided by Judge Crabtree). Although the undersigned

does not presume to know how soon Judge Crabtree will rule on plaintiff’s motion to certify

                                                    1
O:\ORDERS\16-2296-DDC-canceling.docx
       Case 2:16-cv-02296-DDC-JPO Document 181 Filed 01/06/21 Page 2 of 2




the appeal as frivolous, as things currently stand, that motion won’t be ripe until February

2, 2021.       There’s no doubt Judge Crabtree’s ruling could have an impact on the

undersigned’s decision on the motions to stay.        Under these circumstances, it’d be

inefficient for counsel for the multiple parties to begin conferring on the planning-meeting

report (currently due on February 8, 2021) that will guide the scheduling in this case.

Accordingly, the court vacates the current scheduling-conference setting and the planning-

report deadline, mindful that both can and will be re-set quickly if need be.

         IT IS SO ORDERED.

          Dated January 6, 2021, at Kansas City, Kansas.

                                                  s/ James P. O=Hara
                                                 James P. O=Hara
                                                 U.S. Magistrate Judge




                                             2
O:\ORDERS\16-2296-DDC-canceling.docx
